DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4 – 5, 7, 10, 13 – 14 and 17 – 20
Cancelled: Claims 3 and 11 – 12
Added: None
Therefore Claims 1 – 2, 4 – 10 and 13 – 20 are now pending.

Response to Arguments
Applicant’s arguments filed 01/27/2021, with respect to Claims 1 – 2, 4 – 10 and 13 – 20 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter in the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 2, 4 – 10 and 13 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “a plurality of second receiver electrodes disposed, adjacent the second transmitter electrode, in the first row and a fourth column of the capacitive sensor array, wherein each of the second receiver electrodes is coupled to a respective one of the first receiver channels; a third transmitter electrode coupled to the first transmitter channel and disposed in the first row and a fifth column of the capacitive sensor array; and a plurality of third receiver electrodes disposed, adjacent the third transmitter electrode, in the first row and a sixth column of the capacitive sensor array, wherein each of the third receiver electrodes is coupled to a respective one of a plurality of second receiver channels.”

Claim 10: “sense a capacitive coupling between the third transmitter electrode and a plurality of third receiver electrodes adjacent the third transmitter electrode when the first transmitter channel is activated, wherein the third receiver electrodes are disposed in the first row and a sixth column of the array; activate a second transmitter channel coupled to a second transmitter electrode, wherein the second transmitter electrode is disposed in the first row and a third column of the array; and sense a capacitive coupling between the second transmitter electrode and a plurality of second receiver electrodes adjacent the second transmitter electrode when the second transmitter channel is activated, wherein the second receiver electrodes are disposed in the first row and a fourth column of the array.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625